McCarran, C. J.,
concurring:
I concur. As to the first proposition urged against the appellee, the Independent Order of Odd Fellows, to wit, that the home by that order established was not one “worthy of its name,” as that expression was intended by the testator, it appears manifest to me that the expression thus used in the will was not one which was to constitute a measure of value estimable in dollars and cents, but, on the other hand, was an expression used by the testator in connection with and in the spirit of the object sought to be accomplished, namely, the establishment of a place for orphans and foundlings worthy of the name of home. If the' reasoning is correct, the amount invested in the place established as a home was not the guiding motive or the uppermost thought of the testator; rather was it that the place when established should afford to those who were the recipients of its charity the protection, comfort, affection, and guidance contemplated by the word “home”; and, as I view the record and expressions made in the will, it may not be far-fetched to say that the expression “a home worthy of its name” may have emanated from the remembrance borne by the testator of the home, and protection, the affection, and guidance which he in his lifetime had *276given to his adopted boy, whose name, it was designated by the will, should be perpetuated by this establishment which the testator sought to support by the income from his estate.
The second proposition, that the home established by the Independent Order of Odd Fellows did not comply with the terms of the will, inasmuch as it is in fact “in Reno,” rather than “near Reno,” must be resolved in the light of the record before us, as well as from the expressions contained in the will, and from both we must as best we can arrive at the intention of the testator. The activities of his life were centered in and about Reno. The property the income of which was to be devoted to the support of the home he sought to have established was located in Reno. He had been in his lifetime an accumulator and creator of property within the city of Reno. It would appear as though his life’s earnings and accumulation had been devoted, in a small degree, at least, to the upbuilding of that community. His adopted son, Royal D. Hartung, in honor of whose memory he sought to have this institution created, had been reared and had spent the years of his life with the testator within the city of Reno. It was a charitable institution that would perpetuate the name of Royal D. Hartung, one that by its nature would blend with the life of Royal D. Hartung, that the testator sought to have established. As it appears to me from the record here, the end sought to be accomplished by the testator was to endow an institution for orphans and foundlings, the existence of which should perpetuate the name of Royal D. Hartung within the community in which the life of the latter had been passed. It was, as I view it, the principle to be carried out in the locality designated that was uppermost in the mind' of the testator, rather than the question of its technical position within or without the boundary lines of the city of Reno.'
As to the third and fourth contentions, i. e., that the devise ánd bequest offend against the law of perpetuities, and that the bequest is void because no imperative duty *277is imposed upon the appellee to devote the bequest to a charitable use, I think it unnecessary to emphasize the conclusion reached by Mr. Justice Coleman.